NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JOHNNY JAMES SMITH,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D19-21
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada,
Judge.

Johnny James Smith, pro se.


PER CURIAM.

             Affirmed. See § 775.087(2)(a)(1)(f), Fla. Stat. (2004); Johnson v. State,

60 So. 3d 1045 (Fla. 2011); Smith v. State, 179 So. 3d 329 (Fla. 2d DCA 2015) (table

decision); Pitts v. State, 832 So. 2d 260 (Fla. 2d DCA 2002).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.